Citation Nr: 0529089	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  98-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD and paranoid schizophrenia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he began to have psychological 
problems during service, and that his current psychological 
problems are related to troubling experiences during service.  
He has reported that mental health professionals have 
diagnosed him as having PTSD and paranoid schizophrenia.  On 
VA mental health examination in February 1998, the veteran 
reported a past diagnosis of PTSD.  The examiner found that 
it was possible that the veteran had PTSD, but that it was 
difficult to make a diagnosis based on the information 
available to the examiner.

The claims file contains records of mental health 
examinations and treatment of the veteran.  The assembled 
records, however, present neither a clear and consistent 
diagnosis of the veteran's mental disorders, nor professional 
opinion regarding the relationship between current disorders 
and disorders or experiences during the veteran's service.  
Therefore, the Board will remand the case for the development 
of additional evidence, in particular, a VA psychiatric file 
review and examination to clarify a diagnosis and provide an 
opinion regarding the likely etiology of current disorders.



Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination 
to clarify the diagnosis and consider the 
likely etiology of any current mental 
disorders.  The veteran's claims file 
must be provided to the examiner for 
review.

The examiner should provide diagnoses of 
the veteran's current mental disorders, 
specifically indicating whether or not 
the veteran has PTSD and/or paranoid 
schizophrenia.  For each diagnosed mental 
disorder, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the disorder began 
during service, or is a continuation of 
psychological problems noted in the 
veteran's service records.

If the examiner finds that the veteran 
has PTSD, the examiner should specify the 
traumatic experience(s) that led to the 
veteran's PTSD, and state whether the 
veteran reports that such experience(s) 
occurred during his military service.

2.  Thereafter, the AMC or RO should 
review the veteran's claims.  If any 
claim remains denied, a supplemental 
statement of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


